Citation Nr: 1548988	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under the provisions of the All-Volunteer Force Educational Assistance Program, 38 U.S.C. Chapter 30 (Montgomery GI Bill or MGIB).   


ATTORNEY FOR THE BOARD

John Francis, Counsel 










INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984 with additional service in the Army Reserve from September 1984 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In addition to a paper education claims file, the Veteran has a Veterans Benefits Management System electronic claims file which contains additional documents pertinent to representation but no additional evidence relevant to the appeal.  In this regard, such file indicates that the Veteran is in the process of pursuing additional compensation and vocational rehabilitation benefits through the RO in Columbia, South Carolina; however, no claims other than the education claim have been perfected for appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that Veteran was represented by an attorney during the pendency of the appeal.  However, he revoked this representation for all claims before VA on November 10, 2015.  Therefore, the Veteran is considered unrepresented in this matter.  


FINDINGS OF FACT

1.  The Veteran served on active duty from September 1980 to September 1984 and did not participate in the Post-Vietnam Era Veterans' Educational Assistance Program (VEAP) while on active duty. 

2.  The Veteran is not currently serving in the Selective Reserve. 

CONCLUSION OF LAW

The criteria for eligibility for educational assistance under the provisions of 38 U.S.C.A. Chapter 30 (MGIB) are not met.  38 U.S.C.A. §§ 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As is discussed below, the law, and not the facts, is dispositive in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).   In sum, the VCAA is not applicable where resolution of the claim is as a matter of law. See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive). 

II. Analysis

The Veteran contended in an April 2015 notice of disagreement and in a July 2015 substantive appeal that he is eligible for educational assistance under the provisions of the MGIB because he participated in the VEAP on active duty in 1982, earned an honorable discharge at the completion of active duty in 1984, and served in the Ready Reserve until September 1989.  He referred to the July 2015 statement of the case in which the RO summarized these relevant eligibility criteria as "Category IV."

Eligibility criteria for the MGIB is set forth in 38 U.S.C.A. § 3011 and for the MGIB-Selected Reserve in 38 U.S.C.A. § 3012.  The eligibility criteria is provided in greater detail in 38 C.F.R. §§ 21. 7042, 21.7044.  In addition, a Veteran may qualify for educational assistance under the MGIB based on previous entitlement and participation under VEAP (38 U.S.C Chapter 32) or the Vietnam Era Veterans' Educational Assistance program (VEA) (38 U.S.C Chapter 34).  38 C.F.R. § 21.7045.

Service records confirm that the Veteran served on active duty in the U.S. Army from September 1980 to September 1984.  He completed the remaining two years of his first period of obligated service in the Army Reserve and reenlisted for three additional years in September 1986.  He was discharged from the Army Reserve in September 1989.  There is no record of active duty service from September 1984 to September 1989.  A Certificate of Release or Discharge from Active Duty (Form DD 214) indicates in block 15 that the Veteran did not participate in the VEAP.  

In April 2013, the RO granted the Veteran's application for educational benefits under the Veterans Retraining Assistance Program (VRAP).  See 38 U.S.C.A. § 4100 (2014); Pub. L. No. 112-56, 125 Stat. 713, § 211.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible Veterans between the ages of 35 and 60 as determined by DOL and VA. The VRAP Program ended on March 31, 2014.   One criterion for eligibility for this program was that the applicant was not eligible for assistance under any VA programs including MGIB, MGIB-SR, VEAP, or VEA.  The Veteran received benefits under VRAP from May 2013 to March 31, 2014 during periods of enrollment and participation in educational courses.  

In a July 2015 statement of the case, the RO provided a copy of 38 C.F.R. § 21.7045 which directly addressed the Veteran's contention of eligibility for MGIB based on his previous participation in VEAP.  However, in the narrative, the RO accurately summarized the complex eligibility regulations using "Categories I through IV" as provided on the VA information web site, http://www.benefits.va.gov/gibill/mgib_ad.asp (last visited Nov. 17, 2015). 

The Board finds that the Veteran is not eligible for educational assistance under any of the MGIB or MGIB-SR eligibility provisions.  He was not on active duty at any time after June 30, 1985.  38 C.F.R. § 21.7042.  He is not currently a member of the Selective Reserve.  38 U.S.C.A. § 3012.  He was not eligible based on previous Vietnam Era service because he was not on active duty prior to January 1, 1977.  21.7044.   He is not eligible based on Reserve service between 1985 and 1989 because he had active duty service prior to 1985 and because he did not participate in the VEAP by contributing funds from his pay into the program.  

In summary, the Board finds that the Veteran's claim of entitlement to educational assistance under the provisions of the MGIB must be denied as a matter of law as the Veteran did not serve on active duty during the qualifying periods of time and did not participate in the VEAP while on active duty.  See Sabonis, 6 Vet. App. at 426.


ORDER

Educational assistance under the provisions of the All-Volunteer Force Educational Assistance Program, 38 U.S.C. Chapter 30 (MGIB) is denied.    



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


